        






THE MACERICH COMPANY
[2016] LTIP UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)


[2016] LTIP UNIT AWARD AGREEMENT (Performance-Based) made as of the date set
forth on Schedule A hereto between The Macerich Company, a Maryland corporation
(the “Company”), its subsidiary The Macerich Partnership, L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the party listed on
Schedule A (the “Grantee”).
RECITALS
A.    The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.
B.    Pursuant to its Long-Term Incentive Plan (“LTIP”) the Company can award
units of limited partnership interest of the Partnership designated as “LTIP
Units” in the Partnership Agreement (as defined herein) under The Macerich
Company 2003 Equity Incentive Plan, as amended (the “2003 Plan”), to provide
certain key employees of the Company or its Subsidiaries and affiliates,
including the Grantee, in connection with their employment with the long-term
incentive compensation described in this Award Agreement (this “Agreement” or
“Award Agreement”), and thereby provide additional incentive for them to promote
the progress and success of the business of the Company and its Subsidiaries and
affiliates, including the Partnership, while increasing the total return to the
Company’s stockholders. [2016] LTIP Units (PB) (as defined herein) have been
awarded by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) pursuant to authority delegated to it by
the Board as set forth in the Committee’s charter, including authority to make
grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of the Company’s Common Stock
reserved for issuance under the 2003 Plan, or any successor equity plan (as any
such plan may be amended, modified or supplemented from time to time,
collectively the “Stock Plan”). This Agreement evidences an award to the Grantee
under the LTIP (this “Award”), which is subject to the terms and conditions set
forth herein.
C.    The Grantee was selected by the Committee to receive this Award as one of
a select group of highly compensated or management employees who, through the
effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of [2016] LTIP Units
(PB) (as defined herein) set forth in Schedule A.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Administration. The LTIP and all awards thereunder, including this Award,
shall be administered by the Committee, which in the administration of the LTIP
shall have all the powers and authority it has in the administration of the
Stock Plan, as set forth in the Stock Plan. The Committee may from time to time
adopt any rules or procedures it deems necessary or


    

--------------------------------------------------------------------------------




desirable for the proper and efficient administration of the LTIP, consistent
with the terms hereof and of the Stock Plan. The Committee’s determinations and
interpretations with respect to the LTIP and this Agreement shall be final and
binding on all parties.
2.    Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Stock Plan. In addition, as used
herein:
“Award [2016] LTIP Units (PB)” has the meaning set forth in Section 3(a).
“Cause” for termination of the Grantee’s employment means that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Grantee has:
(a)    failed to perform in a material respect without proper cause his
obligations under the Grantee’s Service Agreement (if one exists);
(b)    been convicted of or pled guilty or nolo contendere to a felony; or
(c)    committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company. The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail. For purposes of the definition of Cause, “Applicable Board” means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.
“Change of Control” means any of the following:
(a)    The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company


2
        

--------------------------------------------------------------------------------




Voting Securities”); provided, however, that, for purposes of this definition,
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliate of the Company or successor or
(iv) any acquisition by any entity pursuant to a transaction that complies with
(c)(i), (c)(ii) and (c)(iii) below;
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (iii) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or


3
        

--------------------------------------------------------------------------------




(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.
“Competitive Activities” means that the Grantee, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engages, participates, assists or invests in any Competing Business
(as hereinafter defined). The term “Competing Business” shall mean a
publicly-traded real estate investment trust that is identified by the National
Association of Real Estate Investment Trusts as a “mall REIT” (other than the
Company or a surviving or resulting entity upon a Change of Control, or any of
their respective affiliates). Notwithstanding the foregoing, the Grantee may own
equity securities of an entity which constitutes, or is affiliated with, a
Competing Business, so long at their value does not exceed five percent (5%) of
the aggregate equity market capitalization of the Competing Business.
“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
“Current Distributions” has the meaning set forth in Section 7(b).
“Contingent Distributions” has the meaning set forth in Section 7(c).
“Disability” means (A) a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, or (B) the absence of the Grantee from his duties
with the Company on a full-time basis for a period of nine months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Grantee or his legal representative (such agreements as to acceptability
not to be unreasonably withheld). “Incapacity” as used herein shall be limited
only to a condition that substantially prevents the Grantee from performing his
or her duties.
“Effective Date” means January 1, [2016].
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


4
        

--------------------------------------------------------------------------------




“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if the security is then listed on a national stock exchange,
the fair market value of such security on any date shall be the closing sales
price per Share on the principal national stock exchange on which the security
is listed on such date (or, if such date is not a trading date on which there
was a sale of such security on such exchange, the last preceding date on which
there was a sale of such security on such exchange), (B) if the security is not
then listed on a national stock exchange but is then traded on an
over-the-counter market, the fair market value of such security on any date
shall be the average of the closing bid and asked prices for such security in
the principal over-the-counter market on which such security is traded on such
date (or, if such date is not a trading date on which there was a sale of such
security on such market, for the last preceding date on which there was a sale
of such security in such market), or (C) if the security is not then listed on a
national stock exchange or traded on an over-the-counter market, the fair market
value of such security on any date shall be such value as the Committee in its
discretion may in good faith determine; provided that, where Shares are so
listed or traded, the Committee may make such discretionary determinations where
Shares have not been traded for 10 trading days.
“Good Reason” means an action taken by the Company, without the Grantee’s
written consent thereto, resulting in a material negative change in the
employment relationship. For these purposes, a “material negative change in the
employment relationship” shall include, without limitation, any one or more of
the following reasons, to the extent not remedied by the Company within 30 days
after receipt by the Company of written notice from the Grantee provided to the
Company within 90 days (the “Cure Period”) of the Grantee’s knowledge of the
occurrence of an event or circumstance set forth in clauses (a) through (e)
below specifying in reasonable detail such occurrence:
(a)    the assignment to the Grantee of any duties materially inconsistent in
any respect with the Grantee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
material diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity);
(b)    a change in the Grantee’s principal office location to a location further
away from the Grantee’s home which is more than 30 miles from the Grantee’s
current principal office;
(c)    the taking of any action by the Company to eliminate benefit plans in
which the Grantee participated in or was eligible to participate in immediately
prior to a Change of Control without providing substitutes therefor, to
materially reduce benefits thereunder or to substantially diminish the aggregate
value of the incentive awards or other fringe benefits; provided that if neither
a surviving entity nor its parent following a Change of Control is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed good reason if benefits of comparable value using recognized valuation
methodology are substituted


5
        

--------------------------------------------------------------------------------




therefor; and provided further that a reduction or elimination in the aggregate
of not more than 10% in aggregate benefits in connection with across the board
reductions or modifications affecting similarly situated persons of executive
rank in the Company or a combined organization shall not constitute Good Reason;
(d)    any one or more reductions in the Grantee’s Base Salary that,
individually or in the aggregate, exceed 10% of the Grantee’s Base Salary; or
(e)    any material breach by the Company of the Grantee’s Service Agreement (if
one exists).
In the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two years following the occurrence of such condition in order for such
termination as a result of such condition to constitute a termination for Good
Reason. If the Grantee suffers a Disability or dies following the occurrence of
any of the events described in clauses (a) through (e) above and the Grantee has
given the Company the requisite written notice but the Company has failed to
remedy the situation prior to such physical or mental incapacity or death, the
Grantee’s physical or mental incapacity or death shall not affect the ability of
the Grantee or his heirs or beneficiaries, as applicable, to treat the Grantee’s
termination of employment as a termination for Good Reason. For purposes of the
definition of Good Reason, the term “Base Salary” means the annual base rate of
compensation payable to Grantee by the Company as of the Grantee’s date of
termination, before deductions or voluntary deferrals authorized by the Grantee
or required by law to be withheld from the Grantee by the Company. Salary
excludes all other extra pay such as overtime, pensions, severance payments,
bonuses, stock incentives, living or other allowances, and other perquisites.
“[2016] LTIP Units (PB)” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.
“Partial Service Factor” means a factor carried out to the sixth decimal, but
never greater than one (1.000000), to be used in calculating the number of Award
[2016] LTIP Units (PB) that become vested pursuant to Section 5(c) hereof in the
event of the Grantee’s Qualified Termination, death, Disability or Retirement
during the Performance Period, determined by dividing (A) the number of calendar
days that have elapsed since the Effective Date to and including the date of the
Grantee’s Qualified Termination, death or Disability by (B) 365.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.
“Peer REIT” means each of the business entities qualified as real estate
investment trusts (“REITs”) that are publicly-traded “equity REITs.” It is the
current intention of the Committee


6
        

--------------------------------------------------------------------------------




to use the Peer REITs identified by the National Association of Real Estate
Investment Trusts (“NAREIT”) to determine the Peer REIT Total Return for each
Peer REIT. If the Committee determines that NAREIT no longer identifies Peer
REITs, or that NAREIT’s identification of Peer REITs is no longer suitable for
the purposes of this Agreement, then the Committee in its good faith reasonable
discretion shall select Peer REITs identified by another reputable business
organization for purposes of this Agreement. REITs classified as “mortgage
REITs” are not included in the definition of Peer REIT. The Committee may in its
sole and absolute discretion exclude from the group of Peer REITs designated as
set forth above, any REIT (A) that is in bankruptcy at any point during the
Performance Period or (B) that did not qualify as a Peer REIT during the entire
Performance Period. In lieu of excluding such Peer REIT altogether, the
Committee may adjust the calculation of Peer REIT Total Return for any REIT
described in (A) or (B) of the preceding sentence, to the extent determined by
the Committee in its reasonable discretion. The Committee does not have the
discretion to adjust the Peer REIT Total Return for matters other than as
described above.
“Peer REIT Total Return” means, for a Peer REIT, with respect to the Performance
Period, the absolute total stockholder return of the common equity of such Peer
REIT during the Performance Period, calculated in the same manner as Total
Return is calculated for the Company.
[“Performance Period” means, the period commencing on (and including) January 1,
[2016] and concluding on (and including) the earliest of (a) December 31,
[2018], or (b) the date of a Change of Control.
[“Performance Period” means, the period commencing on (and including) January 1,
[2016] and concluding on (and including) December 31, [2018].]
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Qualified Termination” means a termination of the Grantee’s employment (A) by
the Company for no reason, or for any reason other than for Cause, death or
Disability, or (B) by the Grantee for Good Reason.
“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement,” then
“Retirement” shall mean the Grantee’s voluntary termination of employment with
the Company and its Subsidiaries after attainment of age 55 and completion of
five (5) years of employment with the Company and/or a Subsidiary, provided that
following Retirement the Grantee does not engage in Competitive Activities
during the balance of the Performance Period; provided, however, that if the
Grantee would be eligible for Retirement pursuant to clause (B) as of the date
of this Agreement, the Grantee will not be entitled to the


7
        

--------------------------------------------------------------------------------




benefits provided in this Agreement in the event of Retirement until the first
anniversary of the date of this Agreement.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the Stock Plan.
“Share Price” means, as of a particular date, the Fair Market Value of one Share
on such date (or, if such date is not a trading day, the most recent trading day
immediately preceding such date); provided further, however, that if such date
is the date upon which a Transactional Sale Event occurs, the Share Price as of
such date shall be equal to the fair market value in cash, as determined by the
Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Sale Event for one Share.
“Total Return” means, with respect to the Performance Period, the compounded
total annual return that would have been realized by a stockholder who (A)
bought one Share on the first day of the Performance Period at the Share Price
on the date immediately preceding such day, (B) reinvested each dividend and
other distribution declared during such period of time with respect to such
Share (and any other Shares previously received upon reinvestment of dividends
or other distributions) in additional Shares at the Fair Market Value on the
applicable dividend payment date, and (C) sold all the Shares described in
clauses (A) and (B) on the last day of the Performance Period at the Share Price
on such date. As set forth in, and pursuant to, Section 9 hereof, appropriate
adjustments to the Total Return shall be made to take into account all stock
dividends, stock splits, reverse stock splits and the other events set forth in
Section 9 hereof that occur during the Performance Period. In calculating Total
Return, it is the current intention of the Committee to use total return to
stockholders data for the Company and the Peer REITs available from one or more
third party sources, though the Committee reserves the right in its reasonable
discretion to retain the services of a consultant to analyze relevant data or
perform necessary calculations for purposes of this Award. If the Committee
delegates the calculation of Total Return to a valuation or other expert,
including matters such as the determination of dividend reinvestment and the
inclusion or exclusion of REITs as Peer REITs, the Committee is entitled to rely
on such valuation or other expert.
“Transactional Sale Event” means (A) a Change of Control described in clause (a)
of the definition thereof as a result of a tender offer for Shares or (B) a
Change of Control described in clause (c) of the definition thereof.
“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.


8
        

--------------------------------------------------------------------------------




3.    Award of [2016] LTIP Units (PB).
(a)    On the terms and conditions set forth in this Agreement, as well as the
terms and conditions of the Stock Plan, the Grantee is hereby granted this Award
consisting of the number of [2016] LTIP Units (PB) set forth on Schedule A
hereto, which is incorporated herein by reference (the “Award [2016] LTIP Units
(PB)”).
(b)    [2016] LTIP Units (PB) shall constitute and be treated as the property of
the Grantee as of the applicable grant date, subject to the terms of this
Agreement and the Partnership Agreement. Every grant of [2016] LTIP Units (PB)
to the Grantee pursuant to this Award shall be set forth in minutes of the
meetings of the Committee. [2016] LTIP Units (PB) will be: (A) subject to
vesting and/or forfeiture to the extent provided in Sections 4 and 5 hereof; and
(B) subject to restrictions on transfer as provided in Section 8 hereof.
4.    Vesting of [2016] LTIP Units (PB).
(a)    Except as otherwise set forth in this Section 4 and Section 5 below, the
percentage of the Grantee’s Award [2016] LTIP Units (PB) that will become vested
at the end of the Performance Period [or at such other date as provided in
Section 5 hereof] will be based on the percentile rank of the Company’s Total
Return relative to the Peer REIT Total Return for the Peer REITs for the
Performance Period as set forth below.
Percentile Rank
Percentage of Award Earned
At or above the 75th percentile
100% of the Award [2016] LTIP Units (PB)
At the 50th percentile
66-2/3% of the Award [2016] LTIP Units (PB)
At the 25th percentile
33-1/3% of the Award [2016] LTIP Units (PB)
Below the 25th percentile
0% of the Award [2016] LTIP Units (PB)



The percentile rank above shall be calculated using the following conventions:
Percentile Rank =     X
             Y
Where:
X =
the number of Peer REITs with a Peer REIT Total Return lower than the Company’s
Total Return during the Performance Period.

Y =
the total number of Peer REITs minus 1.

If Percentile Rank as calculated above is a not a whole number, then the award
earned shall be calculated as if the calculation resulted in a percentile rank
equal to the next higher whole integer.
If the percentile rank falls between the 25th and 75th percentiles, the
percentage of the Grantee’s Award [2016] LTIP Units (PB) that become vested will
be calculated using linear interpolation, such that for every additional
percentile of rank between the 25th and 75th percentiles an


9
        

--------------------------------------------------------------------------------




additional 1.33334% of the Award [2016] LTIP Units (PB) will be earned. For
example: at the 34th percentile rank 45.334% of the Award [2016] LTIP Units (PB)
will be earned {33.334% + [(9/25) x (33.334%)] = 45.334%}.
Subject to Section 5 hereof, vesting of the Grantee’s [2016] LTIP Units (PB)
shall occur as of the last day of the Performance Period regardless of when the
Committee completes its determination of percentile rank or any other
calculations or assessments related to its determination of the vesting
percentage.
For the avoidance of doubt, assuming no Change of Control (i.e. the last day of
the Performance period is December 31, [2018]), the intent of this Section 4(a)
is that (i) the Company’s Total Return will be calculated using as the first
input the Share Price on December 31, 2015 and as the last input the Share Price
on December 31, [2018], and (ii) each Peer REIT’s Total Return will be
calculated in the same manner with respect to the common equity of each such
Peer REIT.
(b)    The Committee may, upon consideration of the statistical data for the
Peer REITs relative to Peer REIT Total Return for the Performance Period,
exercise its reasonable discretion to allow for vesting of Award [2016] LTIP
Units (PB) under Section 4(a) on a basis other than a strict mathematical
calculation of percentile rank to the extent appropriate in light of the
circumstances. By way of illustration, the foregoing would allow the Committee
to provide for vesting to occur at a particular level if the Peer REIT Total
Return of a number of Peer REITs is clustered within a narrow range such that
the effect of the precise calculation of percentile rank would be that vesting
would not occur or occur at a lower level. The Committee does not have the
discretion to adjust downward the vesting of Award [2016] LTIP Units (PB).
(c)    Any Award [2016] LTIP Units (PB) that do not become vested pursuant to
this Section 4 shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void as of the end of the Performance Period, and neither the Grantee nor
any of his successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Award [2016]
LTIP Units (PB).
5.    Change of Control or Termination of Grantee’s Service Relationship.
(a)    If the Grantee is a party to a Service Agreement, the provisions of
Sections 5(b), 5(c), 5(d) and 5(e) below shall govern the vesting of the
Grantee’s Award [2016] LTIP Units (PB) exclusively in the event of a Change of
Control or termination of the Grantee’s service relationship with the Company or
any Subsidiary or affiliate, unless the Service Agreement contains provisions
that expressly refer to this Section 5 and provides that those provisions of the
Service Agreement shall instead govern the vesting of the Grantee’s Award [2016]
LTIP Units (PB). The foregoing sentence will be deemed an amendment to any
applicable Service Agreement to the extent required to apply its terms
consistently with this Section 5, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout of the Grantee’s bonus or incentive compensation awards in the event of
certain types of terminations of Grantee’s service relationship (such as, for
example,


10
        

--------------------------------------------------------------------------------




termination at the end of the term, termination without Cause by the employer or
termination for Good Reason by the employee) shall not be interpreted as
requiring that any calculations set forth in Section 4 hereof be performed, or
vesting occur with respect to this Award other than as specifically provided in
this Section 5. In the event an entity ceases to be a Subsidiary or affiliate of
the Company, such action shall be deemed to be a termination of employment of
all employees of that entity for purposes of this Agreement, provided that the
Committee, in its sole and absolute discretion, may make provision in such
circumstances for accelerated vesting of some or all of the Grantee’s unvested
Award [2016] LTIP Units (PB) that have not previously been forfeited.
(b)    In the event of a Change of Control prior to December 31, [2018], then:
(i)    [the calculations provided in Section 4 hereof shall be performed
effective as of the date of the Change of Control as if the Performance Period
ended on such date and following the date of the Change of Control no further
calculations pursuant to Section 4 hereof shall be performed with respect to the
Grantee;
(ii)    if the Award [2016] LTIP Units (PB) remain outstanding after a Change of
Control or equivalent replacement awards (as defined in Section 5(b)(iv) hereof)
are substituted for the Award [2016] LTIP Units (PB) at the time of the Change
of Control, then the number of Award [2016] LTIP Units (PB) that are deemed
earned as of the date of the Change of Control pursuant to the calculations
provided in Section 4 shall remain subject to vesting tied to the Grantee’s
Continuous Service until December 31, [2018] as if no Change of Control had
occurred, except that the Grantee shall become fully vested in such Award [2016]
LTIP Units (PB) immediately (A) upon the Grantee’s Qualified Termination in
connection with or within twenty-four (24) months after the Change of Control,
or (B) upon the Grantee’s death, Disability or Retirement;
(iii)    if neither the Award [2016] LTIP Units (PB) remain outstanding after a
Change of Control nor equivalent replacement awards (as defined in Section
5(b)(iv) hereof) are substituted for the Award [2016] LTIP Units (PB) at the
time of the Change of Control, then the Grantee shall become fully vested in the
number of Award [2016] LTIP Units (PB) that are earned pursuant to the
calculations provided in Section 4 as of the date of the Change of Control; and
(iv)    an award shall qualify as an “equivalent replacement award” if the
following conditions are met in the good faith discretion of the Committee:
(A)
the replacement award is of the same type as the Award [2016] LTIP Units (PB)
being replaced, including, without limitation, income tax attributes relating to
the extent and timing of recognition of taxable income, gain or loss by the
Grantee;



11
        

--------------------------------------------------------------------------------




(B)
the replacement award has a value equal to the Fair Market Value of the Award
LTIP Units being replaced as of the effective date of the Change of Control;

(C)
the equity securities issuable upon the conversion, exercise, exchange or
redemption of the replacement award, or securities underlying the replacement
award, as applicable, are listed on a national stock exchange;

(D)
the replacement award contains terms relating to vesting (including with respect
to the Grantee’s Qualified Termination, death, Disability or Retirement) that
are substantially identical to those of the Award [2016] LTIP Units (PB); and

(E)
the other terms and conditions of the replacement award are not less favorable
to the Grantee than the terms and conditions of the Award [2016] LTIP Units
(PB).]



(i)    [if the Award [2016] LTIP Units (PB) remain outstanding after a Change of
Control or equivalent replacement awards (as defined in Section 5(b)(iii)
hereof) are substituted for the Award [2016] LTIP Units (PB) at the time of the
Change of Control, then:
(A)
the calculations provided in Section 4 hereof shall be performed as of the end
of the Performance Period as if the Change of Control had not occurred; and

(B)
vesting tied to the Grantee’s Continuous Service will occur upon the earlier of
(i) the end of the Performance Period or (ii) the date of the Grantee’s
Qualified Termination, death, Disability or Retirement; provided, however, that
the number of earned Award [2016] LTIP Units (PB) shall not be determined until
the end of the Performance Period as provided in Section 4;

(ii)    if neither the Award [2016] LTIP Units (PB) remain outstanding after a
Change of Control nor equivalent replacement awards are substituted for Award
[2016] LTIP Units (PB) at the time of the Change of Control, then:
(A)
the calculations provided in Section 4 hereof shall be performed effective as of
the date of the Change of Control as if the Performance Period ended on such
date; and



12
        

--------------------------------------------------------------------------------




(B)
the Grantee shall become fully vested in the number of Award [2016] LTIP Units
(PB) that are earned pursuant to the calculations provided in Section 4 hereof
as of the effective date of the Change of Control; and

(iii)    an award qualifies as an “equivalent replacement award” if the
following conditions are met in the good faith discretion of the Committee:
(A)
the replacement award is of the same type as the Award [2016] LTIP Units (PB)
being replaced, including, without limitation, income tax attributes relating to
the extent and timing of recognition of taxable income, gain or loss by the
Grantee;

(B)
the equity securities issuable upon the conversion, exercise, exchange or
redemption of the replacement award, or securities underlying the replacement
award, as applicable, are listed on a national stock exchange;

(C)
the replacement award contains terms relating to vesting (including with respect
to a Qualified Termination) that are substantially identical to those of the
Award [2016] LTIP Units (PB);

(D)
with respect to the measurement of Total Return, the compounded total annual
return that would have been realized by a stockholder who bought one Share on
the first day of the Performance Period, reinvested all dividends and other
distributions, and liquidated the entire investment on the last day of the
Performance Period shall be measured assuming that such stockholder participated
in the transaction constituting a Change of Control on the terms applicable to
the majority of stockholders and had continued to hold the investment (whether
in securities of the Company or the surviving or resulting entity after the
Change of Control transaction or in other property received as part of the
Change of Control transaction (which in the case of cash shall be deemed
reinvested at market rates of return for investments with duration and risk
appropriate under the circumstances), with appropriate adjustments to take into
account stock dividends, stock splits, reverse stock splits and the other events
set forth in Section 9 that occur during the Performance Period both before,
upon and after the effective date of the Change of Control transaction; and

(E)
the other terms and conditions of the replacement award are not less favorable
to the Grantee than the terms and conditions of the Award [2016] LTIP Units
(PB).]



13
        

--------------------------------------------------------------------------------




(c)    In the event of the Grantee’s Qualified Termination, death, Disability or
Retirement prior to the end of the Performance Period, conditioned upon the
execution and delivery by the Grantee of a customary release of claims and
covenant not to solicit employees of the Company or its Subsidiaries or
Affiliates following termination, the Grantee will not forfeit the Award [2016]
LTIP Units (PB) upon such event, but the following provisions of this Section
5(c) shall modify the determination of vesting for the Grantee:
(i)    the calculations provided in Section 4 hereof shall be performed as of
the end of the Performance Period as if Qualified Termination, death, Disability
or Retirement had not occurred;
(ii)    if the Grantee’s Qualified Termination, death or Disability occurs
before the first anniversary of the Effective Date, the number of Award [2016]
LTIP Units (PB) resulting from the calculations provided in Section 4 hereof
shall be multiplied by the Partial Service Factor (with the resulting number
being rounded to the nearest whole LTIP Unit or, in the case of 0.5 of a unit,
up to the next whole unit), and such adjusted number of Award [2016] LTIP Units
(PB) shall become vested; and
(iii)    if the Grantee’s Qualified Termination, death, Disability or Retirement
occurs after the first anniversary of the Effective Date, then there will be no
reduction in the number of Award [2016] LTIP Units (PB) resulting from the
calculations provided in Section 4 hereof.
(d)    For the avoidance of doubt, if the Grantee becomes engaged in Competitive
Activities following the effective date of Retirement and before the end of the
Performance Period, then the provisions of Section 5(b) or 5(c) will not apply,
and the provisions of Section 5(f) will apply.
(e)    If the Grantee’s employment with the Company or a Subsidiary or affiliate
terminates as a result of retirement under circumstances other than as described
in Section 5(c) above, the Committee may, on a case-by-case basis and in its
sole discretion, provide for accelerated or continued vesting of some or all of
the Grantee’s unvested Award [2016] LTIP Units (PB) that have not previously
been forfeited effective prior to the effective date of retirement.
(f)    In the event of a termination of employment or other cessation of the
Grantee’s Continuous Service prior to the end of the Performance Period other
than as provided in Section 5 (b) or 5(c), effective as of the date of such
termination or cessation, all [2016] LTIP Units (PB) except for those that had
previously been earned pursuant to Section 4 hereof and become vested pursuant
to this Section 5 shall automatically and immediately be forfeited by the
Grantee. Any forfeited Award [2016] LTIP Units (PB) shall, without payment of
any consideration by the Partnership, automatically and without notice be and
become null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such forfeited Award [2016] LTIP Units (PB).


14
        

--------------------------------------------------------------------------------




6.    Payments by Award Recipients. No amount shall be payable to the Company or
the Partnership by the Grantee at any time in respect of this Award.
7.    Distributions. Distributions on [2016] LTIP Units (PB) will be paid in
accordance with the Partnership Agreement as modified hereby as follows:
(a)    The LTIP Unit Distribution Participation Date (as defined in the
Partnership Agreement) with respect to those [2016] LTIP Units (PB) that have
become vested in accordance with Sections 4 or 5 hereof shall be the effective
date of vesting of Award [2016] LTIP Units (PB) (i.e. the last day of the
Performance Period [or such other date as provided in Section 5 hereof]). Vested
[2016] LTIP Units (PB) shall be entitled to receive the full distribution
payable on Units outstanding as of the record date next following the date set
forth in the preceding sentence, whether or not they will have been outstanding
for the whole period.
(b)    Prior to the LTIP Unit Distribution Participation Date provided in
Section 7(a) above, Award [2016] LTIP Units (PB) shall be entitled to receive
10% of regular periodic distributions payable to holders of Units (the “Current
Distributions”) and 0% of special, extraordinary or other distributions made not
in the ordinary course.
(c)    An amount equal to (i) the difference between (x) all distributions
(regular, special, extraordinary or otherwise) paid with respect to one Unit
between the date of grant of the Award [2016] LTIP Units (PB) and the LTIP Unit
Distribution Participation Date provided in Section 7(a) and (y) the Current
Distributions paid with respect to one Award [2016] LTIP Unit up to the LTIP
Unit Distribution Participation Date provided in Section 7(a) (such difference,
the “Contingent Distributions”) multiplied by (ii) the number of Award [2016]
LTIP Units (PB) shall be credited to a notional (unfunded) account for the
benefit of the Grantee on the books and records of the Partnership subject to
vesting. As promptly as practicable after the LTIP Unit Distribution
Participation Date, an amount equal to the Contingent Distributions that would
have been paid with respect to those Award [2016] LTIP Units (PB) that have
become vested pursuant to Sections 4 or 5 hereof shall be paid to the Grantee.
Any portion of the notional account that is not payable to the Grantee shall be
forfeited and revert to the Partnership free and clear of any claims by the
Grantee.
(d)    To the extent that the Partnership makes distributions to holders of
Units partially in cash and partially in additional Units or other securities,
unless the Committee in its sole discretion determines to allow the Grantee to
make a different election, the Grantee shall be deemed to have elected with
respect to all [2016] LTIP Units (PB) eligible to receive such distribution to
receive 10% of such distribution in cash and 90% in Units, with the cash
component constituting the Current Distribution prior to the LTIP Unit
Distribution Participation Date.
8.    Restrictions on Transfer. None of the [2016] LTIP Units (PB) shall be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered
(whether voluntarily or involuntarily or by judgment, levy, attachment,
garnishment or other legal or equitable proceeding) (each such action a
“Transfer”), or redeemed in accordance with the Partnership Agreement (a) until
after they have become vested pursuant to Sections 4 or 5 hereof other than


15
        

--------------------------------------------------------------------------------




in connection with a Change of Control, and (b) unless such Transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”)), and such
Transfer is in accordance with the applicable terms and conditions of the
Partnership Agreement; provided, however, that clause (a) above shall not apply
with respect to (i) the conversion into Units of [2016] LTIP Units (PB) that
have become vested in accordance with Sections 4 or 5 hereof (“Converted LTIP
Units”) or (ii) any Transfer either of [2016] LTIP Units (PB) that have become
vested in accordance with Sections 4 or 5 hereof or of Converted LTIP Units, so
long as such Transfer is (A) permitted under the Partnership Agreement and (B)
in connection with donative, estate or tax planning by the Grantee; and
provided, further, that the Transferee agrees in writing with the Company and
the Partnership not to make any further Transfer of such vested [2016] LTIP
Units (PB) or Converted LTIP Units other than as permitted by this Section 8. In
connection with any Transfer of [2016] LTIP Units (PB), the Partnership may
require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of [2016] LTIP Units (PB) not in accordance with the terms
and conditions of this Section 8 shall be null and void, and the Partnership
shall not reflect on its records any change in record ownership of any [2016]
LTIP Units (PB) as a result of any such Transfer, shall otherwise refuse to
recognize any such Transfer and shall not in any way give effect to any such
Transfer of any [2016] LTIP Units (PB). The restrictions on Transfer in this
Section 8 shall not be interpreted to prohibit the Grantee from designating one
or more beneficiaries to receive the Grantee’s LTIP Units or Converted LTIP
Units that are payable in the event of the Grantee’s death. Any such beneficiary
designation shall be on a form provided or approved by the Company.
9.    Changes in Capital Structure. Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company, spin-off of a Subsidiary, business unit or significant portion of
assets or other fundamental transaction similar thereto, (b) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company shall occur, (c) any extraordinary dividend
or other distribution to holders of shares of Common Stock or Units other than
regular cash dividends shall be made, or (d) any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable adjustment in the terms of this Award, the LTIP or the
[2016] LTIP Units (PB), then the Committee shall take such action as it deems
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award, the LTIP
and the terms of the [2016] LTIP Units (PB) prior to such event, including,
without limitation: (i) adjustments in the Award [2016] LTIP Units (PB), Share
Price, Total Return or other pertinent terms of this Award; and (ii)
substitution of other awards under the Stock Plan or otherwise. The Grantee
shall have the right to vote the [2016] LTIP Units (PB) if and when voting is
allowed under the Partnership Agreement, regardless of whether vesting has
occurred.
10.    Miscellaneous.


16
        

--------------------------------------------------------------------------------




(a)    Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership; provided that any such
amendment or modification materially and adversely affecting the rights of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him; and provided, further, that the Grantee acknowledges that the Stock Plan
may be amended or discontinued in accordance with Section 6.6 thereof and that
this Agreement may be amended or canceled by the Committee, on behalf of the
Company and the Partnership, for the purpose of satisfying changes in law or for
any other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.
(b)    Incorporation of Stock Plan; Committee Determinations. The provisions of
the Stock Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Stock Plan, this
Agreement shall be controlling and determinative. The Committee will make the
determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications. In the event of a Change of
Control, the Committee will perform any calculations set forth in Section 4 or
Section 5 hereof required in connection with such Change of Control and make any
determinations relevant to vesting with respect to this Award within a period of
time that enables the Company to conclude whether Award [2016] LTIP Units (PB)
become vested or are forfeited.
(c)    Status as a Partner. As of the grant date set forth on Schedule A, the
Grantee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of Award [2016] LTIP Units (PB) issued to the Grantee as
of such date pursuant to Section 3(a) hereof by: (A) signing and delivering to
the Partnership a copy of this Agreement; and (B) signing, as a Limited Partner,
and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit A).
(d)    Status of [2016] LTIP Units (PB) under the Stock Plan. Insofar as the
LTIP has been established as an incentive program of the Company and the
Partnership, the [2016] LTIP Units (PB) are both issued as equity securities of
the Partnership and granted as awards under the Stock Plan. The Company will
have the right at its option, as set forth in the Partnership Agreement, to
issue shares of Common Stock in exchange for Units into which [2016] LTIP Units
(PB) may have been converted pursuant to the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such shares of
Common Stock, if issued, will be issued under the Stock Plan. The Grantee must
be eligible to receive the [2016] LTIP Units (PB) in compliance with applicable
federal and state securities laws and to that effect


17
        

--------------------------------------------------------------------------------




is required to complete, execute and deliver certain covenants, representations
and warranties (attached as Exhibit B). The Grantee acknowledges that the
Grantee will have no right to approve or disapprove such determination by the
Committee.
(e)    Legend. The records of the Partnership evidencing the [2016] LTIP Units
(PB) shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such [2016] LTIP Units (PB) are subject to
restrictions as set forth herein, in the Stock Plan and in the Partnership
Agreement.
(f)    Compliance With Securities Laws. The Partnership and the Grantee will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
[2016] LTIP Units (PB) will become vested or be issued at a time that such
vesting or issuance would result in a violation of any such laws.
(g)    Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any [2016] LTIP Units
(PB) or any other securities issued pursuant to this Agreement or upon
conversion or exchange of [2016] LTIP Units (PB). The Grantee agrees that any
resale of the shares of Common Stock received upon the exchange of Units into
which [2016] LTIP Units (PB) may be converted shall not occur during the
“blackout periods” forbidding sales of Company securities, as set forth in the
then applicable Company employee manual or insider trading policy. In addition,
any resale shall be made in compliance with the registration requirements of the
Securities Act or an applicable exemption therefrom, including, without
limitation, the exemption provided by Rule 144 promulgated thereunder (or any
successor rule).
(h)    Section 83(b) Election. In connection with the issuance of Award [2016]
LTIP Units (PB) under this Award pursuant to Section 3 hereof the Grantee may
(but is not required to) make an election to include in gross income in the year
of transfer the applicable Award [2016] LTIP Units (PB) pursuant to
Section 83(b) of the Code substantially in the form attached hereto as Exhibit C
and, if such an election is made, the Grantee shall provide to the Company a
copy thereof and supply to the Company such other information as the Company is
required to maintain or file in accordance with the regulations promulgated
thereunder.
(i)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.


18
        

--------------------------------------------------------------------------------




(j)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(k)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.
(l)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.
(m)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(n)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(o)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(p)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(q)    409A. This Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, in consultation with the Grantee and with the reasonable cooperation of
the Grantee and the Company, in the least restrictive manner necessary to (i)
exclude the [2016] LTIP Units (PB) from the definition of “deferred
compensation” within


19
        

--------------------------------------------------------------------------------




the meaning of such Section 409A or (ii) comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
in each case without diminution in the value of the benefits granted hereby to
the Grantee.
(r)    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.


[signature page follows]


20
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ____ day of _________________, ______.
THE MACERICH COMPANY






By:        






THE MACERICH PARTNERSHIP, L.P.


By:
The Macerich Company,
its general partner





By:        






GRANTEE






    
Name:



EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of March
16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:
1.    The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units. Without limitation of the foregoing, the
Limited Partner is deemed to have made all of the acknowledgements, waivers and
agreements set forth in Section 10.6 and 13.11 of the Partnership Agreement.
2.    The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner shares of common stock of the General Partner (“Common Shares”)
upon redemption of any Partnership Units, the Common Shares will be acquired for
the Limited Partner’s own account as principal, for investment and not with a
view to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
3.    The Limited Partner hereby affirms that it has appointed the General
Partner, any Liquidator and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead, in accordance with Section 6.10 of the Partnership
Agreement, which Section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.
4.    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (a) any amendment to the provisions of
Section 9.1 or the Redemption Rights Exhibit of the Partnership Agreement
intended to increase the waiting period between the delivery of a notice of
redemption and the redemption date to up to sixty (60) days or (b) any other
amendment to the Partnership Agreement intended to make the redemption and
transfer provisions, with respect to certain redemptions and transfers, more
similar to the provisions described in Treasury Regulations Section 1.7704 1(f).
5.    The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 4(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.    The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (i) through a national, non-U.S., regional, local or other
securities exchange or (ii) an over-the-counter market (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise) or (iii) to or
through (a) a person, such as a broker or dealer, that makes a market in, or
regularly quotes prices for, interests in the Partnership or (b) a person that
regularly makes available to the public (including customers or subscribers) bid
or offer quotes with respect to any interests in the Partnership and stands
ready to effect transactions at the quoted prices for itself or on behalf of
others.
7.    The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 5 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 5 hereof.
8.    This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
Signature Line for Limited Partner:






    
Name


Date:                             


Address of Limited Partner:


    


    



EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q, if any, for the most recently ended quarter
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the end of the fiscal year most recently ended for which a Form 10-K has been
filed by the Company;
(vi)    The Partnership Agreement;
(vii)    The Stock Plan; and
(viii)    The Company’s Articles of Amendment and Restatement, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of [2016] LTIP Units (PB) shall not constitute an offer of [2016] LTIP Units
(PB) until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of [2016] LTIP Units (PB), the potential
conversion of [2016] LTIP Units (PB) into units of limited partnership of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for shares the Company’s common stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
(ii)    The Grantee, after due inquiry, hereby certifies that for purposes of
Rule 506(d) and Rule 506(e) of the Securities Act, he is not subject to any
felony or misdemeanor conviction related to any securities matter; any federal
or state order, judgment, decree or injunction related to any securities,
insurance, banking or U.S. Postal Service matter; any SEC disciplinary or cease
and desist order; or any suspension, expulsion or bar related to a registered
national securities exchange, national or affiliated securities association or
member thereof, whether it occurred or was issued before, on or after September
23, 2013, and agrees that he will notify the Company immediately upon becoming
aware that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii)    The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of [2016] LTIP
Units (PB) may become subject, to his particular situation; (B) the Grantee has
not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept the award of [2016] LTIP
Units (PB); and (D) an investment in the Partnership and/or the Company involves
substantial risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the [2016] LTIP Units (PB) and has been
furnished with, and has reviewed and understands, materials relating to the
Partnership and the Company and their respective activities (including, but not
limited to, the Background Documents). The Grantee has been afforded the
opportunity to obtain any additional information (including any exhibits to the
Background Documents) deemed necessary by the Grantee to verify the accuracy of
information conveyed to the Grantee. The Grantee confirms that all documents,
records, and books pertaining to his receipt of [2016] LTIP Units (PB) which
were requested by the Grantee have been made available or delivered to the
Grantee. The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the [2016] LTIP Units
(PB). The Grantee has relied upon, and is making its decision solely upon, the
Background Documents and other written information provided to the Grantee by
the Partnership or the Company.
(iv)    The [2016] LTIP Units (PB) to be issued, the Common Units issuable upon
conversion of the [2016] LTIP Units (PB) and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the [2016] LTIP Units (PB), the Stock
Plan, the agreement of limited partnership of the Partnership, the articles of
organization of the Company, as amended, and the Award Agreement) at all times
to sell or otherwise dispose of all or any part of his [2016] LTIP Units (PB),
Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.
(v)    The Grantee acknowledges that (A) neither the [2016] LTIP Units (PB) to
be issued, nor the Common Units issuable upon conversion of the [2016] LTIP
Units (PB), have been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such [2016] LTIP
Units (PB) or Common Units are represented by certificates, such certificates
will bear a legend to such effect, (B) the reliance by the Partnership and the
Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Grantee contained
herein, (C) such [2016] LTIP Units (PB) or Common Units, therefore, cannot be
resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available, (D)
there is no public market for such [2016] LTIP Units (PB) and Common Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such [2016] LTIP Units (PB) or the Common Units issuable upon
conversion of the [2016] LTIP Units (PB) under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws, except, that, upon the
redemption of the Common Units for REIT Shares, the Company may issue such REIT
Shares under the Stock Plan and pursuant to a Registration Statement on Form S-8
under the Securities Act, to the extent that (I) the Grantee is eligible to
receive such REIT Shares under the Stock Plan at the time of such issuance, (II)
the Company has filed a Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such REIT Shares and (III) such
Form S-8 is effective at the time of the issuance of such REIT Shares. The
Grantee hereby acknowledges that because of the restrictions on transfer or
assignment of such [2016] LTIP Units (PB) acquired hereby and the Common Units
issuable upon conversion of the [2016] LTIP Units (PB) which are set forth in
the Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the [2016] LTIP Units (PB) acquired hereby and
the Common Units issuable upon conversion of the [2016] LTIP Units (PB) for an
indefinite period of time.
(vi)    The Grantee has determined that the [2016] LTIP Units (PB) are a
suitable investment for the Grantee.
(vii)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, stockholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the [2016] LTIP Units (PB) except the
information specified in paragraph (b) above.
(c)    So long as the Grantee holds any [2016] LTIP Units (PB), the Grantee
shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of [2016] LTIP Units (PB) as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.
(d)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the [2016] LTIP Units (PB) awarded hereunder, and has
delivered with this Agreement a completed, executed copy of the election form
attached hereto as Exhibit C. The Grantee agrees to file the election (or to
permit the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the award of the [2016] LTIP Units (PB) hereunder with
the IRS Service Center at which such Grantee files his personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which [2016] LTIP Units (PB) are
issued or awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.



EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:        _____________________ (the “Taxpayer”)
Address:         
        
Social Security No./Taxpayer Identification No.: _____________
Taxable Year: Calendar Year [2016]
2.
Description of property with respect to which the election is being made:

The election is being made with respect to __________ [2016] LTIP Units (PB) in
The Macerich Partnership, L.P. (the “Partnership”).
3.
The date on which the [2016] LTIP Units (PB) were transferred to the undersigned
is ___________, [2016].

4.
Nature of restrictions to which the [2016] LTIP Units (PB) are subject:

(a)
Until the [2016] LTIP Units (PB) vest, the Taxpayer may not transfer in any
manner any portion of the [2016] LTIP Units (PB) without the consent of the
Partnership.

(b)
The Taxpayer’s [2016] LTIP Units (PB) vest in accordance with the vesting
provisions described in the Schedule attached hereto. Unvested [2016] LTIP Units
(PB) are forfeited in accordance with the vesting provisions described in the
Schedule attached hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the [2016] LTIP Units (PB) with respect to
which this election is being made was $0 per [2016] LTIP Unit (PB).

6.
The amount paid by the Taxpayer for the [2016] LTIP Units (PB) was $0 per [2016]
LTIP Unit (PB).

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.


Dated: _____________________
                                            

























SCHEDULE TO 83(b) ELECTION
Vesting Provisions of [2016] LTIP Units (PB)
The [2016] LTIP Units (PB) are subject to performance-based vesting.
Performance-based vesting will be from 0-100% based on The Macerich Company’s
(the “Company”) per-share total return to holders of common stock (the “Total
Return”) for the period from January 1, [2016] through December 31, [2018] (or
earlier in certain circumstances). The [2016] LTIP Units (PB) may vest depending
on the percentile rank of the Company in terms of Total Return relative to the
Total Return of a group of peer REITs (the “Peer REITs”), as measured at the end
of the performance period. Vesting of the [2016] LTIP Units (PB) will occur as
follows:
Percentile Rank
Award Earned (*)
At or above the 75th percentile
100%
At the 50th percentile
66-2/3%
At the 25th percentile
33-1/3%
Below the 25th percentile
0%



(*) Linear interpolation between the 25th and 75th percentiles.


The above vesting is conditioned upon the Taxpayer remaining an employee of the
Company through the applicable vesting date, subject to acceleration under
specified circumstances. Unvested [2016] LTIP Units (PB) are subject to
forfeiture in the event of failure to vest.





SCHEDULE A TO [2016] LTIP UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)


Date of Award Agreement:
 
Name of Grantee:
 
Number of [2016] LTIP Units (PB) Subject to Grant:
 
Grant Date:
 



Initials of Company representative: _________
Initials of Grantee: _________












































    


21
        